Citation Nr: 0807062	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  98-14 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The Board remanded this case in March 2001 for further 
development and consideration.  The veteran had a hearing at 
the RO in July 2004 before a local decision review officer.

The Board issued a decision in March 2005 denying the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In a July 2007 memorandum decision, the Court vacated the 
Board's decision and remanded the case to the Board for 
readjudication of the claim in compliance with directives 
specified.  Specifically, the Court found that the evidence 
supports concluding the veteran engaged in combat while in 
Vietnam and, therefore, is entitled to the more relaxed 
evidentiary framework for proving service connection.  So in 
readjudicating the claim, the Court directed the Board to 
determine whether his assertions of combat-related stressors 
are satisfactory and consistent with the circumstances, 
conditions, or hardships of his service, or whether instead 
there is clear and convincing evidence to the contrary.  The 
Court entered judgment in August 2007 and returned the files 
to the Board.


FINDING OF FACT

The medical evidence shows the veteran has a received a 
diagnosis of PTSD, which has been attributed to stressors he 
experienced during his combat tour in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) requires that VA 
apprise the veteran of the type of evidence needed to 
substantiate his claim, including insofar as his and VA's 
respective responsibilities in gathering this supporting 
evidence, and that VA give him an opportunity to submit any 
relevant evidence in his personal possession.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002); and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Proper VCAA notice also must apprise him of 
the downstream disability rating and effective date elements 
of his claim, in the event the underlying claim for service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Here, though, since the Board is granting the veteran's 
claim, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because this ultimately is inconsequential, 
regardless.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); Mayfield v. Nicholson, 
07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (2007); and 38 C.F.R. § 20.1102, all 
discussing the notion of harmless error.



Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence of record reflects that VA mental health 
examination reports in October 1997 and April 1999 show the 
veteran's psychiatric symptoms have been diagnosed as PTSD 
related to witnessing and participating in traumatic events 
during his tour in Vietnam.  These examination reports note 
that, although his military occupational specialty (MOS) in 
Vietnam was listed as supply clerk, he reported functioning 
as a combat infantryman and on body bag detail.  
The traumatic events have been identified as shooting a Viet 
Cong female at close range, being subjected to mortar fire as 
well as getting overrun outside Ben Wah, having his jeep turn 
over due to a nearby mortar explosion and being thrown under 
steel rails that supported the helicopters, and looking for 
body parts and bagging dead bodies using a forklift to load 
the bodies.  The examiner noted that this last duty seems to 
have provoked persistent reexperiencing symptomatology that 
continues to the present.  In addition, an April 2004 report 
of VA PTSD examination, based on examination of the veteran 
and a review of his claims file, includes the diagnoses of 
PTSD, cognitive disorder (per neurological consultation of 
May 2002), and alcohol abuse, in remission.  The examiner 
stated that it is as likely as not the veteran's PTSD is 
related to his bagging dead bodies.  Accordingly, the medical 
evidence confirms a diagnosis of PTSD related to traumatic 
wartime experiences in Vietnam.

So the determinative issue is whether the veteran has met his 
evidentiary burden of proof in establishing that these 
claimed in-service stressors actually occurred.  Concerning 
this, if the evidence establishes that he engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board 
must make a specific finding as to whether the veteran 
engaged in combat).



As already mentioned, in the August 2007 judgment and July 
2007 memorandum decision, the Court found that the evidence 
supports concluding the veteran engaged in combat against 
enemy forces in Vietnam.  Thus, he is entitled to the more 
relaxed evidentiary framework for proving service connection.  
Specifically, the Court determined the evidence of record 
reveals he was a member of a unit that engaged in combat with 
the enemy in Vietnam, as verified by the United States Armed 
Services Center for Unit Records Research (USASCURR), since 
renamed the U. S. Army and Joint Services Records Research 
Center (JSRRC).  The unit history verified that he was 
assigned to the 15th Supply and Services Battalion 
(15th S&S Bn.), and that between October 1968 and September 
1969 that unit was assigned to support the operations of the 
1st Calvary Division (Airborne), the higher headquarters of 
the 15th S&S Battalion, and participated in Operation Jeb 
Stuart II, Operation Comanche Falls, Operation Liberty 
Canyon, and Operation Toan Thong II.  Additionally, the Court 
noted that the National Archives and Records Administration 
(NARA) reported that the decorations awarded to members of 
the veteran's unit "indicate enemy action."

The Court has held that the fact that a veteran was stationed 
in a unit that was present while attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks.  In other words, the veteran's presence with a unit 
that engaged in combat with the enemy corroborates his 
statement that he experienced such events personally.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Because of this evidence, and the Court's ruling, the Board 
is compelled to conclude the veteran's alleged in-service 
stressor has been sufficiently verified with independent 
evidence.  Therefore, as the medical evidence shows a 
diagnosis of PTSD related to those traumatic, wartime 
experiences in Vietnam that have been sufficiently and 
independently verified, entitlement to service connection for 
PTSD is established, especially when the Board resolves all 
reasonable doubt in the veteran's favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for PTSD is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


